Citation Nr: 1101831	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from April 1971 to April 
1974, including service in Vietnam.

The issue on appeal was before the Board in November 2007 and 
April 2010.  The Veteran appealed the Board's November 2007 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated October 28, 2009, the Court remanded 
this matter to the Board for compliance with the instructions 
included in the October 2009 Joint Motion for Partial Remand.

The Board acknowledges the judicial holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) to the effect that although a 
claimant may file a claim for one psychiatric disorder, VA should 
consider the claim as one for other psychiatric disorders as 
well.  However, in the October 2009 Joint Motion for Partial 
Remand, the parties stated that they did not wish to disturb the 
portion of the November 2007 Board decision which denied 
entitlement to service connection for depression; and that the 
Veteran expressly abandoned his appeal of that issue.  By Order 
dated October 28, 2009, the Court dismissed this matter.  Under 
the particular circumstances of this case, the Board finds that 
the current appeal is in fact limited to PTSD.
  
The Board also notes that the Veteran perfected appeal for his 
claim of entitlement to service connection for fungal infection 
of the feet.  By rating decision in July 2007, the RO granted 
service connection for tinea pedis and onychomycosis of the feet, 
claimed as fungal, infection of the feet.  The aforementioned 
issue is therefore no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The October 2009 Joint Motion for Partial Remand directed that VA 
should undertake additional development action, including 
requesting unit records and attempting to locate two individuals 
identified by the Veteran.    In April 2010, the Board remanded 
the claim for such development.  However, although the RO 
afforded the Veteran an examination, it does not appear from the 
record that the additional development directed by the remand was 
substantially complied with.  

As noted in the April 2010 remand, the Board acknowledged in 
December 2005 the Veteran's partial identification of two 
individuals who not only allegedly served in the same unit as the 
Veteran while stationed in Vietnam, but who also allegedly 
witnessed at least one incident of alleged discrimination 
suffered by the Veteran.  The Board notes that in a March 2005 
statement, the Veteran stated that the last time he saw one of 
them (J.B.) was in Fort Bragg, North Carolina in 1974.  Per the 
Board's December 2005 remand instructions, the RO sent an October 
2006 letter to the Veteran asking him to provide the complete and 
full name for J.B. and Mr. C.  By letter received in December 
2006, the Veteran's representative stated that they had submitted 
all the evidence regarding J.B. and Mr. C.  

Nevertheless, it appears that request for unit records or other 
documents (such as morning reports) have not been requested to 
allow for possible location of J.B. and Mr. C.  The Board notes 
that an April 2004 statement from the Veteran's representative 
and a March 2005 statement from the Veteran show that J.B. and 
Mr. C. were members of the Veteran's unit.  Military personnel 
records show that the Veteran was stationed in Vietnam from July 
1972 to March 1973 and that he was assigned to 527th PSC USARPAC-
RVN.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  

The Board notes that the September 2010 examination report 
appears to indicate that a diagnosis of PTSD is not warranted and 
that the discrimination stressors claimed by the Veteran are not 
sufficient to support such a diagnosis.  However, it is arguably 
possible that information received from the individuals 
identified by the Veteran may reveal facts which the examiner 
might change the examiner's determination as to the adequacy of 
the claimed stressors and the appropriate diagnosis.  

During the course of the appeal, the provisions of 38 C.F.R. § 
3.304(f) pertaining to PTSD were amended.  Specifically, an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment  
eliminated the requirement for corroboration that the claimed in-
service stressor occurred if a stressor claimed by the Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA had contracted confirms that the  
Veteran's symptoms are related to the claimed stressor, provided 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service.  However, the 
stressor claimed by the Veteran here does not involve the 
Veteran's fear of hostile military or terrorist activity.  Thus, 
this recent amendment to 38 C.F.R. § 3.304(f) is not applicable.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRCC) (formerly Center 
for Unit Records Research (CURR)) for unit 
records, morning reports, etc., and for 
corroboration of the stressors claimed by 
the Veteran.

2.  Based on the results, the RO should 
attempt to determine the full names of the 
aforementioned individuals and attempt to 
determine if either of both of the 
individuals are listed with the VA benefits 
system.  If so, the RO should send an 
appropriate letter to said individual(s) 
informing them that the Veteran is 
attempting to contact them regarding his VA 
benefits claim.  They should be asked 
whether or not they would consent to VA 
disclosing their addresses and/or phone 
number to the Veteran so that he can 
contact them to solicit their statements in 
support of his claimed stressor.  

If consent is provided, the RO should ask 
whether they served in the Veteran's unit 
and whether they witnessed the Veteran's 
claimed stressor of not being allowed to 
board the same flight from Vietnam en route 
to the United States due to the Veteran's 
race.  

The RO should take appropriate steps to 
ensure the privacy of any such individuals 
located by the RO and to prevent disclosure 
of their addresses and phone number if they 
do not wish to become involved with the 
appeal.

3.  If, and only if, additional evidence is 
received from either of the individuals, 
then the Veteran should also be afforded an 
appropriate VA PTSD examination by a 
different examiner than the one who 
conducted the September 2010 VA 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should clearly report whether 
a diagnosis of PTSD is warranted.  If so, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the PTSD is causally related to a 
corroborated stressor.

A rationale should be provided.

4.  In the interest of avoiding further 
remand, the RO should review all actions 
taken in accordance with this remand and 
take appropriate remedial action to ensure 
substantial compliance with the remand.

5.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for PTSD.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


